Citation Nr: 0815598	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-28 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated at 30 percent disabling.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2004 by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

FINDING OF FACT

The generalized anxiety disorder has not caused occupational 
and social impairment, with reduced reliability and 
productivity.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 
9400, 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for an anxiety disorder in 
November 1969 and a 10 percent evaluation was assigned, 
effective June 1969.  By rating decision of October 1974, the 
RO increased the disability rating from 10 percent to 30 
percent, effective September 1974.  Subsequent RO decisions, 
the most recent being September 2004, confirmed and continued 
the disability rating at 30 percent.  Since the last RO 
decision, the veteran has perfected the current appeal.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9440.

After considering all of the relevant evidence of record, 
specifically VA examination reports from August 2004 and May 
2006 and VA treatment records from October 2004 to December 
2005,  the Board finds that the veteran's general anxiety 
disorder has caused disturbances of motivation and mood.  
However, the general anxiety disorder has not resulted in 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.  Such findings are 
not reflected in the medical evidence.  

Although a Vet Center record from March 2006 indicates that 
the veteran has a flat affect, the treatment records 
generally do not show that the veteran displayed the 
flattened affect.  For example, a January 2004 VA treatment 
record shows that the veteran displayed proper emotion when 
discussing a past history of child abuse.
In addition, the August 2004 VA examination report describes 
the veteran's affect as "broad and appropriate."  In May 
2006, however, the VA examiner described the veteran's affect 
as "constricted."

The evidence of record does not contain any disclosures which 
would indicate that the veteran has circumstantial, 
circumlocutory, or stereotyped speech.  In fact, the August 
2004 examination disclosed that the veteran did not have 
looseness of association and no evidence of disorganized 
speech.  A May 2006 examination record describes the veteran 
as talkative as it pertains to his speech characteristics.

With respect as to whether the veteran has panic attacks more 
than once a week, the August 2004 examination record 
discloses that the veteran does not suffer from panic 
attacks.  The May 2006 VA examination also presents a similar 
finding.  

The evidence of record shows that the veteran does not have 
difficulty 
understanding complex commands.  In fact, the veteran 
completed his college 
degree in 2002 as disclosed in the August 2004 VA examination 
records.

With respect to whether there is short and long term memory 
loss with retention of only higher learning material, the 
August 2004 and May 2006 VA examination records disclose that 
the veteran's short term and long term memory are intact.  

The August 2004 VA examination record discloses that the 
veteran displayed good judgment and his abstract thinking was 
within a normal capacity.  The August 2004 examination also 
noted that the veteran's thought process was coherent and 
logical.  

Regarding disturbances of motivation and mood, the August 
2004 examination report disclosed that the veteran did 
display an anxious mood.  However, the August 2004 VA 
examination report and the June 2005 and December 2005 VA 
treatment records disclose that the veteran has not had 
suicidal and/or homicidal ideations.  The Board notes the May 
2006 VA examination report contains disclosures of the 
veteran displaying non-PTSD (Post Traumatic  Stress Syndrome) 
psychiatric/medical symptoms such as depression, anger, 
suspiciousness, and anxiety.  However, the VA examiner 
classified the severity or intensity of the symptoms 
associated with his mood as moderate.  The Board acknowledges 
the May 2006 VA examination also contains findings which 
disclose the veteran to be experiencing symptoms associated 
with PTSD such as trouble sleeping, diminished interest in 
activities of interest, feelings of detachment or 
estrangement from others, irritability or outbursts of anger.  
The VA examiner noted that these symptoms were also of 
moderate intensity.  

The August 2004 VA examination results did produce some 
findings showing the veteran having difficulty with 
establishing and maintaining effective work and social 
relationships.  Regarding the veteran's ability to maintain 
an effective work relationship, the VA examiner describes the 
veteran's mental condition in the August 2004 examination as 
"moderately interfering" with respect to his employment 
functioning.  However, the VA examiner describes the 
veteran's mental condition in the May 2006 examination as a 
"mild impairment" regarding his employment performance.  
The Board acknowledges a difference in severity when a 
condition is described as "moderate" or "mild."  But taken 
together, the Board finds neither of the VA examiners' 
overall conclusions meet the standard for a 50 percent rating 
which requires the occupational impairment causes "reduced 
reliability and productivity".  38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9440.  Rather the Board finds the VA 
examiners' evaluations to be in accordance with the 30 
percent rating criteria which requires the occupational 
impairment causes an "occasional decrease in work efficiency 
and intermittent periods of inability to perform routine 
tasks"  Id.  The May 2006 VA examination provides the most 
recent information on the veteran's work history.  The 
veteran was discharged from his last permanent job because 
the government program which hired him closed so the veteran 
has been working odd jobs.  Based on the information 
available, the Board finds that the veteran's psychiatric 
symptoms due to service-connected anxiety have a mild to 
moderate affect on his employment status and ability to 
perform tasks. 

As for social relationships, the Board notes that the veteran 
keeps in contact with his children from his previous marriage 
and current common law marriage.  The August 2004 VA 
examination report does not contain any statements 
specifically addressing his relationship with his common law 
wife, former wife, and children from his previous marriage 
and his current common law marriage other than he currently 
lives with his common law wife and their two children.  The 
August 2004 examination report does state that the veteran's 
mental condition has moderate interference with his social 
functioning.

The Board acknowledges disclosures from June 2005 and 
December 2005 VA treatment records regarding increased 
tension between the veteran and his common law wife.  VA 
treatment records do not provide further details on the 
matter.

The Board notes that the May 2006 VA examination report 
discloses that his family relationship with his common law 
wife and children as "normal".  But, the Board also 
acknowledges the May 2006 examination report which discloses 
the veteran's 
mental condition has caused marital strain with his ex-wife 
and common law wife.  
Finally, the Board notes the veteran's Global Assessment of 
Functioning (GAF) scores of 53 and 65 in May 2005, and a 
score of 60 in May 2006.  GAF scores are scaled ratings 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).

GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  

Scores of 51-60 involve moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers.).  
Id.
The GAF scores assigned by the VA examiners are reflective of 
impairment on the margin between mild and moderate symptoms.  
The Board finds that the range in GAF scores corresponds with 
the criteria for a 30 percent rating under the Diagnostic 
Codes.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9440.

In sum, the Board finds that an increased rating for a 
general anxiety disorder in excess of 30 percent is not in 
order.  The Board acknowledges the following concerning 
symptoms the veteran has related to service-connected 
anxiety: he has difficulty in maintaining a stable 
relationship with his common law wife; he exhibits 
disturbances of motivation and mood and constricted affect; 
and has some difficulties establishing and maintaining work 
and social relationships.  The Board is also aware of the 
veteran's anxiousness.  However, there is no evidence that 
the veteran displays the following:  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. As the veteran does not exhibit most of the 
symptoms contained in the schedular criteria for 50 percent 
rating, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for service-connected generalized anxiety 
disorder.

Additionally, in reaching this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
U.S. Court of Appeals for Veterans' Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The July 2004, letter from the RO provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter adequately 
informed the veteran that he should submit any additional 
evidence that he has in his possession.  The Board notes that 
the letter provides advice regarding evidence which could be 
submitted to support the claim, as is required by the U.S. 
Court of Appeals for Veterans' Claims (Court) case of 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
regard, the letter explains that the veteran should provide 
the RO with the most recent records which document the 
treatment for the condition underlying the veteran's claim.  
The letter also states that the veteran should submit 
evidence showing that the service connected general anxiety 
disorder increased in severity.  The letter provides guidance 
as to what documents the veteran should submit to assist with 
the RO's review.  It was explained that information would not 
be limited to just medical professionals but may also include 
statements from individuals who can describe from their own 
experience how the veteran's condition has worsened.  The 
veteran may also provide his own statements detailing the 
severity of his condition if he has not recently sought 
medical attention.  Instructions are also included to inform 
the 
veteran that the VA can assist with obtaining treatment 
records from VA facilities
or facilities authorized by the VA to provide treatments and 
examinations.  

In addition, a letter from the RO dated February 2008 
provided additional information about disability ratings.  
That letter advised the veteran to submit other information 
such as treatment records, statements and records from 
employers which address how the disability has impacted job 
performance and statements from friends and family who have 
witnessed how the disability has affected the veteran.  This 
information would assist the RO in assigning a disability 
rating if an increase disability rating is warranted.

VA has no outstanding duty to inform the veteran that any 
additional information or
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has received a VA examination 
for mental disorders.  The veteran was scheduled for a 
hearing in February 2008, but failed to report for that 
hearing and did not request that it be rescheduled.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 



ORDER

Entitlement to a disability rating in excess of 30 percent 
for a service connection claim for a general anxiety disorder 
is denied.



____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


